Case 4:21-cv-06149-YGR Document? Filed 08/11/21 Page 1 of 1

Plaintiffs Certification of Investment of
Coinbase Global, Inc. [NASDAQ: COIN]

i, Matthew R. Catterlin , hereby certify that the following information is
true and correct to the best of my knowledge, information and belief:

1. [have reviewed the Compiaint in this action and authorize the filing of this Certification as an exhibit
to the Complaint, or any substantively similar complaint or amended compiaint to be filed in the future. | retain
the law office of Federman & Sherwood, and any other counsel with whom Federman & Sherwood deems
appropriate to associate with, to pursue this action on my behalf on a contingency fee basis.

2. if chosen, | am willing to serve as a representative party on behalf of the class (the “Class’), either
individually or as part of a group on behalf of the Ciass as defined in the Complaint, including providing
testimony at deposition or trial (if necessary). | am also willing to participate on an executive committee of
shareholders.

3. [have made the following transaction(s) during the Class Period in Coinbase Global, Inc. [NASDAQ:
COIN] securities (which are the subject of this action) as follows:

DA : DA
PURCHASED | PURCHASE | PAIDPER | STOCK (e.g. | OF SHARES | SOLD (if SELLING
HARE COMMON D PRICE

3.0052127 4/45/2021 333.80 Commen

2.98018179 04/15/2021 335.55 Commen

 

(continue list on blank piece of paper, if necessary)

4. | did not purchase these securities at the direction of my attorney or in order to participate in a lawsuit
under the Securities Act of 1933 or the Securities Exchange Act of 1934.

5. During the 3-year period preceding the date of this Certification, | have not sought to serve, nor have
| served, as a representative to any party or on behalf of any class in any action arising under the Securities
Act of 1933 or the Securities Exchange Act of 1934.

6. | will not accept any payment if chosen to serve as a representative party on behalf of the Class
beyond my pro rata share of an award to the Class, or as otherwise ordered and approved by the Court,
except for such reasonable costs and expenses directly relating to my service as a representative of the
Class and as ordered and approved by the Court.

Signed under penalty of perjury, under the laws of the United States of America, this 06 day of
August ; 2021.

 

 

 

 

FOL. 5701 Ne 51st st
e =" Investor Signature Home Address
lb no 1 CAKE I Ls Vancouver WA 98661
Print Name Olly otate 41D

360-359-2224 catterlinmatt@gmail.com

Home Téléphone Number E-Mail Address
360-359-2224 mcatterlin@pccu.net

Cell Telephone Number Secondary Email Address (if any)

Return this completed form by e-mail or fax to:
Priscilla Scoggins

FEDERMAN & SHERWOOD

10205 North Pennsylvania Avenue

Oklahoma City, OK 73120

(405) 235-1560/Fax (405) 239-2112

Email: pms@federmanlaw.com

Website: www.federmanlaw.com

 
